DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19, 28-31, 37-38 are allowed.
Claims 6-8 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Official Notice
Applicant is hereby notified that because the Examiner's use of Official Notice for claims 17 and 18 were not specifically traversed in the previous Response, it has been taken to be admitted prior art. See § MPEP2144.03(C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3,10-12, 14-18, 55-56 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over by Clavin et al. (Clavin) (Pub NO. US 2011/0298967) in view of Nicholson et al. (Pub No.l US 2006/0192775)

Regarding Claim 1 Clavin discloses: An apparatus [Fig.1-Fig.44] to manage power consumption and performance of a computing device, [Abstract, [0002]-[0003]] the apparatus comprising: an engagement detector to determine  a level of engagement of a user with the computing device based on at least one of image data generated by an image sensor of the computing device or an application running on the computing device,[Fig.1 and Fig.2, [0016]-[0023]]  the level of engagement of the user indicative of an interest of the user in operation of the computing device, the level of engagement corresponding to one of different levels of engagement, the different levels of engagement including the user being actively engaged,[Fig.5, item 412-418] the user being passively engaged, [Fig.5, item 404-408] and the user not being engaged; [Fig.5, item 404 to 420, different level of engagement by the user and Fig.,7, [0053]-[0058]] and an operation mode selector is to select one of a plurality of operation modes for the computing device based on the level of engagement of the user, the plurality of operation modes including (1) a first operation mode associated with the computing device operating at a first performance level [power level is directly proportional to performance level] and a first power level and (2) a second operation mode associated with the computing device operating at a second performance level and a second power level, [power level is directly proportional to performance level]  the first performance level being higher than the second performance level, the first power level being higher than the second power level.  [Fig.2, [0030] Fig.5 and Fig.,7, [0053]-[0058]]
Regarding Claim 1 Clavin does not teach the user being passively engaged including at least one of (i) the user looking at the computing device without actively interacting with the computing device or (ii) the computing device implementing an onsoins user-initiated task while the user is not actively interacting with the computing device;
However, Nicholson teaches: the user being passively engaged including at least one of (i) the user looking at the computing device without actively interacting with the computing device or (ii) the computing device implementing an onsoins user-initiated task while the user is not actively interacting with the computing device; [Fig.4 and Fig.5, [0041]- [0042] and [0048]-[0051]]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to determine user engagement level using Nicholson’s teaching. Doing so would have resulted in reduced power consumption by preventing unnecessary power state transition. 

Regarding Claim 2 Clavin discloses: a performance parameter manager to set a plurality of performance parameters associated with the computing device based on whether the operation mode selector selected the first operation mode or the second operation mode. [Fig.5 and Fig.,7, [0053]-[0058]] 
Regarding Claim 3 Clavin discloses: the performance parameter manager is to: assign a first limit to a package power limit for the computing device when the first operation mode is selected; and assign a second limit to the package power limit for the computing device when the second operation mode is selected, the first limit higher than the second limit.  [Fig.5 and Fig.,7, [0053]-[0058]] 
Regarding Claim 10 Clavin discloses: a user presence detector to determine a presence of the user relative to the computing device based on the image data. [Fig.1 and Fig.2, [0016]-[0023]]
Regarding Claim 11 Clavin discloses: the operation mode selector is to: select the first operation mode when the user is present and actively engaged with the computing device; and select the second operation mode when the user is present and passively engaged with the computing device.  [Fig.5 and Fig.,7, [0053]-[0058]] 
Regarding Claim 12 Clavin discloses: the operation mode selector is to: select the first operation mode when the user is present and engaged with the computing device; and Page 4 of 15Attorney Docket No.: AC5549-US select the second operation mode when the user is present but not engaged with the computing device. [Fig.5 and Fig.,7, [0053]-[0058]] 
Regarding Claim 14 Clavin discloses:  the plurality of operation modes includes a third operation mode associated with the computing device operating at a third performance level and a third power level, the third performance level being lower than the second performance level, the third power level being lower than the second power level.  [Fig.5 and Fig.,7, [0053]-[0058]] 
Regarding Claim 15 Clavin discloses:  the operation mode selector is to: select the first operation mode when the user is actively engaged with the computing device; select the second operation mode when the user is passively engaged with the computing device; and select the third operation mode when the user is not engaged with the computing device.  [Fig.5 and Fig.,7, [0053]-[0058]] 
Regarding Claim 16 Clavin discloses:  the engagement detector includes a user interaction detector, the user interaction detector to detect the user is actively engaged with the computing device based on detection of user inputs received at the computing device.  [Fig.5 and Fig.,7, [0053]- [0058]] 
Regarding Claim 17 Clavin discloses:  the engagement detector includes a gaze detector, the gaze detector to: determine a direction of gaze of the user based on the image data; and determine whether the user is passively engaged or not engaged based on the direction of gaze of the user. [Fig.1 and Fig.2, [0016]-[0023]] 
Regarding Claim 18 Clavin discloses:  the engagement detector includes an application usage detector, the application usage detector to determine whether the user is passively engaged or not engaged based on whether the application running on the computing device corresponds to an ongoing user-initiated task. [Fig.1 and Fig.2, [0016]-[0023]]
Claims 55 is having similar limitations to that of the apparatus of claim 1. Accordingly, claim 55 is rejected under a similar rational as that of claim 1 above. 
Regarding Claim 56 Clavin discloses:  the processor circuitry is to: assign a first limit to a package power limit for the compute device when the first operation mode is selected; and assign a second limit to the package power limit for the compute device when the second operation mode is selected, the first limit higher than the second limit.  [Fig.5 and Fig.,7, [0053]-[0058]] 
Regarding Claim 59 Clavin discloses:  different ones of the plurality of operation modes are associated with a non-sleep state of the compute device. [Fig.5 and Fig.,7, [0053]-[0058]]
Claims 4-5 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Clavin et al. (Clavin) (Pub NO. US 2011/0298967) in view of Nicholson et al. (Pub No.l US 2006/0192775) further in view of Chandel et al. (US 2021/0025976)
Regarding Claim 4 Clavin teaches: the performance parameter manager is to: assign a first value to an energy performance preference parameter for the computing device when the first operation mode is selected; and assign a second value to the energy performance preference parameter for the computing device when the second operation mode is selected, [Fig.5 and Fig.,7, [0053]-[0058]]  
Clavin does not teach the first value indicating a higher priority is given to performance than the second value, the first value indicating a lower priority is given to power saving than the second value.  
However, Chandel teaches teach the first value indicating a higher priority is given to performance than the second value, the first value indicating a lower priority is given to power saving than the second value. [[0091], power-management module 620 manages power usages to balance performance and power consumption]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to utilize the power and performance balancing of Chandel in Clavin’s system.  Doing so would have resulted in improved user experience in Clavin’s system.  [0003] 
Claim 57 is having similar limitations to that of the apparatus of claim 4. Accordingly, claim 57 is rejected under a similar rational as that of claim 4 above. 
Regarding Claim 5 Chandel teaches the second value corresponds to a balance in priorities between performance and power saving. [[0091], power-management module 620 manages power usages to balance performance and power consumption]
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clavin et al. (Clavin) (Pub NO. US 2011/0298967) in view of Nicholson et al. (Pub No.l US 2006/0192775) further in view of Reece et al. (Reece) (Pub NO. US 20130332760)
Regarding Claim 9 Clavin does not teaches that set a first background activity limit for the computing device when the first operation mode is selected; and Lin does not teach set a second background activity limit for the computing device when the second operation mode is selected, the first background activity limit limiting background activity more than the second background activity limit.  
However, Reece teaches that set a first background activity limit for the computing device when the first operation mode is selected; and Lin does not teach set a second background activity limit for the computing device when the second operation mode is selected, the first background activity limit limiting background activity more than the second background activity limit.  [Defers one background task to be performed in sleep mode, one task is less than background tasks performed during Normal operating mode] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to defer one background task of Clavin to be performed during Sleep mode as taught by Reece.  Doing so would have resulted reduced temperature in Clavin’s system and improve system performance.  [0003] 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Clavin et al. (Clavin) (Pub NO. US 2011/0298967) in view of Nicholson et al. (Pub No.l US 2006/0192775) further  in view of Lantz et al. (Lantz) (Patent NO. US 5,173,940)
Regarding Claim 13 Clavin discloses: select the second operation mode when the user is absent and no ongoing user- initiated task is being implemented. [Fig.5 and Fig.,7, [0053]-[0058]]  
Clavin does not teach select the first operation mode when the user is absent and the computing device is implementing an ongoing user-initiated task;
However, Lantz teaches select the first operation mode when the user is absent and the computing device is implementing an ongoing user-initiated task; [col.1, lines 30-40, turn off monitor while user is not present and system performs tasks while the user is not present and the monitor is turned off]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to turn off monitor of Clavin’s system in normal mode when user is not detected. Doing so would have resulted in reduced power consumption and secure data of the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186